Plaintiff in error, John Francis Harden, appealed from the judgment of the superior court of Seminole county directing him to pay $100 per month for 19 months as alimony. The appeal was perfected to this court on or about November 4, 1933. On December 1, 1933, this court made an order directing said plaintiff in error to pay defendant in error during the pendency of said appeal the sum of $50 per month. The plaintiff in error has been cited for contempt of this court for failure to pay the $50 per month as ordered, and has failed and refused to appear before this court and show cause why he has not complied with the order. The defendant in error herein has filed a motion to dismiss the appeal. The motion is hereby sustained and the appeal dismissed for failure on the part of plaintiff in error to comply with the orders of this court.
RILEY, C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur. CULLISON, V. C. J., and ANDREWS, J., absent.